                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MICHAEL JIMENEZ                                   §

VS.                                               §                   CIVIL ACTION NO. 9:17cv4

BRANDON WOOD, ET AL.                              §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Michael Jimenez, an inmate at the Gib Lewis Unit, proceeding pro se, brought the
above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends the defendants’ motion for summary judgment be granted, in part, and denied, in part.

Additionally, the Magistrate Judge finds plaintiff’s remaining claims fail to state a claim upon which

relief may be granted. Accordingly, the Magistrate Judge recommends this action be dismissed with

prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

                    So ORDERED and SIGNED February 14, 2020.




                                                               ____________________________
                                                                Ron Clark, Senior District Judge
